ACCEPTED
                                                                                  04-14-00899-cv
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                            6/11/2015 3:25:37 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK




                04-14-00899-CV
                                  In the

    Fourth Court of Appeals
                     SITTING AT SAN ANTONIO
LETICIA ZEPEDA VASQUEZ, Individually and on Behalf of the Estate of
                 Jose Abraham Vasquez, Jr.,
                                Appellants,
                                     v.

 LEGEND NATURAL GAS III, LP; LEGEND NATURAL GAS, LLC;
 LEWIS ENERGY GROUP, LP; LEWIS PETRO PROPERTIES, INC.;
  ROSETTA RESOURCES OPERATING, LP; VIRTEX HOLDINGS,
 LLP; VIRTEX OPERATING CO., INC.; ENTERPRISE PRODUCTS
 HOLDINGS, LLC; ENTERPRISE PRODUCTS COMPANY; and XTO
                     ENERGY, INC.,
                                 Appellees

                 Appealed From the 81st District Court
                         La Salle County, Texas
                 Trial Court Cause No. 14-07-0019-CVL

  APPELLANTS’ UNOPPOSED FIRST MOTION FOR EXTENSION
       OF TIME TO FILE APPELLANTS’ REPLY BRIEF

                              A. Introduction

       1.    Appellants are Leticia Zepeda Vasquez, individually and on

 behalf of the Estate of Jose Abraham Vasquez; appellees are Legend Natural

 Gas III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; Lewis

 Petro Properties, Inc.; Rosetta Resources Operating, LP; Virtex Holdings,
LLP; Virtex Operating Co., Inc.; Enterprise Products Holdings, LLC;

Enterprise Products Company; and XTO Energy, Inc.

            2.           This is an appeal from the trial court’s January 5, 2015, final

order granting all defendants’ motions to dismiss pursuant to TEX. R. CIV. P.

91a.

                                            B. Argument and Authorities

            3.           If a motion for extension complies with Rule 10.5(b), the Court

has authority to extend the time for a party to file a brief. TEX. R. APP. P.

38.6(d). The motion can be filed “before or after the date the brief is due.”

Id.

            4.           This motion complies with TEX. R. APP. P. 10.5(b).

            5.           Appellants’ reply brief was due on or before June 10, 2015.

            6.           No prior motions have been granted to extend the time to file

appellants’ reply brief.

            7.           Appellants request an additional 30 days to file their reply

brief, extending the deadline to July 10, 2015.

            8.           To be entitled to an extension, appellants must state facts that

reasonably explain the need for an extension.                                    TEX. R. APP. P.

10.5(b)(1)(C). A “reasonable explanation” is “any plausible statement of

circumstances” indicating the need for additional time.                              Cf. Hone v.

Hanafin, 104 S.W.3d 884, 886 (Tex. 2003). Appellants need additional
Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                               2
time to prepare and file their brief because appellants’ counsel has been

engaged as lead counsel in the following urgent, important, or unforeseeable

matters that preempted completion of appellants’ reply brief by the deadline

set by the Court. Specifically—

            (i)          On May 6-7, 2015, appellants’ counsel prepared and argued
                         post-verdict briefing on entry of judgment in Cause No. 2011-
                         01266; Rademacher v. Callegari Equine Technologies, LLC;
                         in the 11th District Court of Harris County, Texas;
            (ii)         Between May 13, 2015, and May 18, 2015, appellants’ counsel
                         researched and drafted appellants’ amended opening brief in
                         Cause No. 01-14-01025-CV; Lahijani v. Mega Shipping, LLP;
                         In the First Court of Appeals;

            (iii)        Between May 15, 2015, and June 1, 2015, appellants’ counsel
                         researched and drafted appellant Sheryl Johnson-Todd’s
                         opening brief in the accelerated interlocutory appeal in Cause
                         No. 09-15-00210-CV; Johnson-Todd v. Morgan II; In the
                         Ninth Court of Appeals sitting at Beaumont, Texas.
            (iv)         Between May 26, 2015, and June 10, 2015, appellants’ counsel
                         prepared materials and briefing necessary to retain associate
                         counsel to file a petition for writ of certiorari in the U.S.
                         Supreme Court seeking review of In re Ritz, 2015 U.S. App.
                         Lexis 8584 (5th Cir. May 22, 2015); and
            (v)          On June 9-10, 2015, appellants’ counsel researched and drafted
                         plaintiff’s response in opposition to defendant’s motion to
                         transfer venue in Greene v. Jaguar Fuels, LLC; in the 270th
                         District Court of Harris County, Texas; including preparing
                         plaintiff’s affidavit swearing to venue facts and accompanying
                         exhibits.
For these reasons, appellants’ counsel was unable to complete appellants’

reply brief in the instant cause or file a motion for extension of time before

the June 10, 2015, deadline.
Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                     3
                                                                       C. Prayer

            9.           For these reasons, appellants ask the Court to extend the time

for filing appellee’s reply brief for 30 days from June 10, 2015, until July

10, 2015. Appellants pray the court for such other and further relief, at law

or in equity, as to which they shall show themselves justly entitled.

Respectfully submitted,



By:           /s/ Jeffrey L. Dorrell                                               .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR APPELLANTS




Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                       4
                                    CERTIFICATE OF CONFERENCE
       I hereby certify that on June 10, 2015, pursuant to TEX. R. APP. P. 10.1(a)(5), I
asked each appellee to advise only if it OPPOSED appellant’s motion for an extension of
30 days to file appellant’s reply brief. Appellees’ counsel responded as indicated:

Counsel for appellee ROSETTA RESOURCES OPERATING, LP:
            .            .           Advised that appellee was OPPOSED
                                     Advised that appellee was NOT opposed
            .    X                   Did not respond

Counsel for appellees LEWIS ENERGY GROUP, LP, and LEWIS PETRO
PROPERTIES, INC:
            .            .           Advised that appellee was OPPOSED
                                     Advised that appellee was NOT opposed
            .    X                   Did not respond

Counsel for appellees VIRTEX OPERATING CO., INC., and VIRTEX
HOLDINGS, LLP:
            .            .           Advised that appellee was OPPOSED
            .    X                   Advised that appellee was NOT opposed
            .                        Did not respond

Counsel for appellees LEGEND NATURAL GAS III, LP, and LEGEND
NATURAL GAS, LLC:
            .            .           Advised that appellee was OPPOSED
                                     Advised that appellee was NOT opposed
            .    X                   Did not respond

Counsel for appellees ENTERPRISE PRODUCTS HOLDINGS, LLC, and
ENTERPRISE PRODUCTS CO:
            .            .           Advised that appellee was OPPOSED
            .    X                   Advised that appellee was NOT OPPOSED to an extension of up to 30 days
            .                        Did not respond

Counsel for appellee XTO ENERGY, INC:
            .            .           Advised that appellee was OPPOSED
                                     Advised that appellee was NOT opposed
            .    X                   Did not respond


        /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL
Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                                 5
                                          CERTIFICATE OF SERVICE

       I hereby certify that on                                 6-11             , 2015, a true and correct copy of the
foregoing was sent by:

                         Hand delivery
                         Certified mail
                         Telephonic document transfer
               X         E-service in accordance with TEX. R. APP. P. 9.5(b)

in accordance with TEX. R. APP. P. 9.5(c) to the following counsel of record:

            Mr. William A. Abernethy
            Donnell, Abernethy & Kieschnick, P.C.
            555 N. Carancahua, Suite 1770
            Corpus Christi, Texas 78401
            Telephone: 361-888-5551
            FAX: 361-880-5618
            COUNSEL FOR DEFENDANT ROSETTA RESOURCES
            OPERATING, LP.
            Mr. David L. Ortega
            Naman Howell Smith & Lee, PLLC
            1001 Reunion Place, Suite 600
            San Antonio, Texas 78216
            Telephone: 210-731-6300
            FAX: 210-785-2953
            COUNSEL FOR DEFENDANTS LEWIS ENERGY GROUP, LP, and
            LEWIS PETRO PROPERTIES, INC.
            Mr. Christopher Lowrance
            Royston, Rayzor, Vickery & Williams, L.L.P.
            802 Carancahua, Suite 1300
            Corpus Christi, Texas 78401
            Telephone: 361-884-8808
            FAX: 361-884-7261
            COUNSEL FOR DEFENDANTS VIRTEX OPERATING CO., INC.,
            and VIRTEX HOLDINGS, LLP




Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                                                     6
            Mr. Isaac J. Huron
            Davis, Cedillo & Mendoza, Inc.
            McCombs Plaza, Suite 500
            755 E. Mulberry Avenue
            San Antonio, Texas 78213
            Telephone: 210-822-6666
            FAX: 210-822-1151
            COUNSEL FOR DEFENDANTS LEGEND NATURAL GAS III, LP,
            and LEGEND NATURAL GAS, LLC
            Mr. E. Michael Rodriguez
            Atlas, Hall & Rodriguez, L.L.P.
            P.O. Box 6369 (78523-6369)
            50 W. Morrison Road, Suite A
            Brownsville, Texas 78520
            Telephone: 956-574-9333
            FAX: 956-574-9337
            COUNSEL FOR DEFENDANTS ENTERPRISE PRODUCTS
            HOLDINGS, LLC, and ENTERPRISE PRODUCTS CO.
            Mr. Jose E. Garcia
            Garcia & Villareal
            4311 N. McColl Road
            McAllen, Texas 78504
            Telephone: 956-630-0081
            FAX: 956-630-3631
            COUNSEL FOR DEFENDANT XTO ENERGY, INC.


                       /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL




Vasquez v. Rosetta Resources Operating, LP
            Appellants’ First Motion for Extension of Time to File Reply Brief
                                                                                 7